i i Lanai Larosa a.

Case 1:18-cv-08653-VEC-SDA Docume

Ses

 

nt127 Filed 12/11/19 Page 1of3

 

  

 

D. G. SWEIGERT, C/O

L GENERAL DELIVERY
I [ROUGH AND READY, CA 95975
| Spoliation-notice@mailbox.org

www.SDNY.or:

 

 

 

 

 

PRO SE OF

TO:  Rubj J. Krajick, Clerk of the Court
And
Edward Friedland, District Executive, c/o

Daniel Patrick Moynihan
U.S Courthouse

500 Pearl Street

New York, New York 10007

REF: CASE #: 1:18-cv-08653-VEC-SDA

Dear Clerk Krajick, Dr. Friedland:

I am apro se litigate in the above cited case.

FICE

December 7, 2019

At issue is unauthorized docketing activity which may represent docket tampering.

Your attention is called to the missing “scan” of the U.S. Priority Mail envelope that has
accompanied every pleading of the plaintiff in this ¢ase. This “scan” is missing from ECF Doc.
No. 118, as our two important pleadings submitted under deadline. See:

 

12/06/2019 | 11

o

LETTER MOTION FOR LEAVE OF COURT TO FILE MOTION TO

LETTER from D. George Sy veigert, dated 11/29/19 re: PLAINTIFF'S

NAME MARCUS CONTE AS CO-DEFENDANT. Document filed by

D George Sweigert.(sc) (Entered: 12/06/2019)

 

12/06/2019

—_
IE
\O

ORDER: The Court previou:

(See, e.g., ECF No. 97). Tha
shall not hereafter email any

 

 

 

courtesy copies of their court filings to the Court's Chambers email box.

Court. All filings and other communications with the Court shall be
made only through the Pro Se Office. Any purported deficiencies in the
parties' ECF filings shall be addressed directly with the Pro Se Office.

ly had directed the pro se parties to send

direction is hereby rescinded. The parties
idocuments or other communications to the

 

 

1 S.D.N.Y. CASE #: 1:18-cv-08653-VEC-SDA

 
‘DS. Maer ] Lu: 7 -/ , 2

she

Case 1:18-cv-08653-VEC-SDA Document 127 Filed 12/11/19 Page 2 of 3

 

| The Clerk of Court is directed to mail a copy of this Order to the pro se
parties. SO ORDERED. (Signed by Magistrate Judge Stewart D. Aaron
on 12/6/2019) (kl) Transmission to Docket Assistant Clerk for

 

 

| processing. (Entered: 12/06

 

2019)

 

Please notice all other pleadings of the plaintiff in¢lude a scanned U.S. Priority Mail envelope —
except ECF Doc. no. 118). Enclosed within the U.S. Priority Mail envelope (with delivery
confirmation) were two pleadings required for a court-issued deadline. These pleadings are

missing.

One of the pleadings included an exhibit that went
on or around September 12, 2019 (as explained in
from ECF Doc. No. 118).

missing in the possession of the Clerk’s office
EXHIBIT THREE of the EXHIBITS missing

As ECF Doc. no. 73 indicates, this type of docket tampering has happened before. See:

 

 

 

 

 

12/27/2018 | 73 | LETTER from D. George Sweigert, dated 12/19/18 re: CORRECTION &
CERTIFICATE OF SERVICE. Document filed by D George
Sweigert.(sc) (Entered: 12/27/2018)

 

Warm regards,

Copy provided:

Hon. John D. Bates, Director ,

US Courts Administrative Office

1 Columbus Circle, Northeast, (NE)
Washington, D.C. 20002

Hon. Associate Justice SCQTUS,
Ruth Bader Ginsburg

Supreme Court of the United States
1 First Street, NE

Washington, D.C. 20543

2 S.D.N.Y. CASE #: 1:1

8-cv-08653-VEC-SDA

 

 
 

e Wet 3
|
|
|
|
;
|
|
|
|
|
|
I
|
|
/
|
|
|
i
|
t
i
|
I
|
|

‘AIKT 357 ones vY 2Md7

 

Case oo Document 127 Filed 12/11/19 Pag

 
